Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 12 May 2017 under 35 U.S.C. 119(e).
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 May 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has/have been considered by the Examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the 
The abstract of the disclosure is objected to for the following informalities:
Abstract begins with the sentence “Methods … are described”; and
“this algorithms that make it possible” should read “these algorithms that make it possible”.
Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informality:  
“wherein each marker comprises …” should read “wherein each marker of the one or more markers comprises ...”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the feature points.” The antecedent basis for this limitation is unclear. It is unclear to which of “three or more feature points” the limitation is referring. Claims 2-15 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the three or more feature points.”
Claims 1, 7-8, and 13 recite the limitation “the markers.” The antecedent basis for this limitation is unclear. It is unclear to which of “one or more markers” in claim 1 the limitation is referring. Claims 2-15 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the one or more markers.”
Claim 1 recites the limitations “wherein the known positions of the feature points of each marker in the coordinate systems of the corresponding markers lead to image consistency conditions for images of the feature points in the camera coordinate systems; solving the image consistency conditions to determine transformation matrices M.k relating the coordinate systems MC.k of each marker k to the coordinate systems of the cameras.” It is unclear what the “image consistency conditions” are. In other words, various conditions are known in the art in affecting consistency in an image that the metes and bounds of the image consistency conditions are not clear in the claim. Claims 2-15 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, image consistency conditions are being given a broadest reasonable interpretation as any “relations that are true in images of the 
Claims 1-2, 5, and 10 recites the limitation “the cameras.” The antecedent basis for this limitation is unclear. It is unclear to which of “two or more cameras” in claim 1 the limitation is referring. Claims 2-15 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the two or more cameras.”
Claim 10 recites the limitation “the cameras are arranged to increase a marker tracking range in a head-feet direction of a patient being imaged.” In addition to the antecedent basis for “the cameras” being unclear (see the 35 U.S.C. 112(b) rejection to claim 1 above), it is unclear what is the metric for ascertaining that the cameras are arranged to increase a marker tracking range in a head-feet direction of a patient being imaged. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the two or more cameras are arranged to allow a marker tracking range in a head-feet direction of a patient being imaged.”
Claim 11 recites the limitation “the position and orientation of the object.” The antecedent basis for this limitation is unclear. It is unclear whether the antecedent basis for this limitation is: a) “a position and orientation of an object” recited in the preamble of claim 1; b) “position and orientation of the object” recited in the last line of claim 1; c) position and orientation of the object; or d) otherwise. Claims 12-14 inherit the deficiency by the nature of their dependency on claim 11. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “position and orientation of the object.”
Claim 14 recites the limitation “disabling the motion correction if the marker consistency check fails.” The phrase "if the marker consistency check fails" renders the claim indefinite, because it is a contingent limitation that it is unclear whether the limitation before the phrase is optional and is part of the claimed invention. Specifically, for a condition that does not meet “if the marker consistency check fails” clause, no action will take place. See MPEP §2111.04. Additionally, the metric for the marker consistency check failing is not clear. Thus, it is not clear what would be considered the marker consistency check failing. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “disabling the motion correction.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US Patent Pub No. 2005/0054910) - hereinafter referred to as Tremblay - in view of Navab (US Patent No. 5923727) and Yu et al. (US Patent Pub No. 2016/0035108) - hereinafter referred to as Yu.
Regarding claim 1, Tremblay discloses a method of determining a position and orientation of an object in a medical imaging device (at least Fig. 3 and Abstract), the method comprising:
providing one or more markers rigidly attached to the object (Fig. 2 and [0080]: mount 20 with reflective markers 15a-15n),
wherein each marker comprises three or more feature points (Fig. 2 and [0077]: reflective markers 15a-15n),
wherein the feature points of each marker have known positions in a coordinate system of the corresponding marker (Fig. 4A and [0053] and [0089]: Fig. 4A shows representative spatial coordinates of reflective markers Y.j);
providing two or more cameras configured to have partial or full views of at least one of the markers (Fig. 1A: cameras 11a-11c); and
forming two or more images of the one or more markers with the two or more cameras (Fig. 4B and 5),
wherein the known positions of the feature points of each marker in the coordinate systems of the corresponding markers (Fig. 4A and [0053] and [0089]: Fig. 4A shows representative spatial coordinates of reflective markers Y.j) lead to image consistency conditions for images of the feature points in the camera coordinate systems (Fig. 6 and [0115]).
	It is noted that the limitation “image consistency conditions” has been given a broadest reasonable interpretation as any “relations that are true in images of the markers because of the known relative positions of feature points on each marker” (see [0042] of the PG Pub of the specification of the instant application), since the claim does not specify what is considered image consistency conditions. Tremblay, at least, discloses image consistency conditions as any orthogonal directions and rotations about the three orthogonal directions obtained with the optical tracking system and converted into coordinates of the MR imaging system ([0115]).
	Tremblay does not disclose:
determining a camera calibration that provides transformation matrices T.ij relating a coordinate system C.i of camera i to a coordinate system C.j of camera j, wherein i and j are index integers for the two or more cameras; and
solving the image consistency conditions to determine transformation matrices M.k relating the coordinate systems MC.k of each marker k to the coordinate systems of the cameras, wherein k is an index integer for the one or more markers, whereby position and orientation of the object is provided.
	It is further noted that the limitation “whereby position and orientation of the object is provided” is being given a limited patentable weight since the limitation recites intended result. See MPEP §2111.04.
	In the related art of using optical cameras, Navab, however, discloses:
determining a camera calibration that provides transformation matrices T.ij relating a coordinate system C.i of camera i to a coordinate system C.j of camera j, wherein i and j are index integers for the two or more cameras (Fig. 11: P^n.sc, P^n.dc -> R^n.sc, T^n.sc, R^n.dc, T^n.dc; Col 5, line 64 - Col 9, line 32: camera attached by X-ray source designated by “sc” (source camera) and parameters relating to camera attached by the detector plane are designated “dc” (detector camera) … projection matrices P are converted into motion matrices R and T).
	It is noted that the limitation “a camera calibration that provides transformation matrices T.ij relating a coordinate system C.i of camera i to a coordinate system C.j of camera j …” does not specify how the camera calibration is determined in providing transformation matrices and how the coordinate systems of two cameras are related in the transformation matrices. Therefore, the limitation has been given a broadest reasonable interpretation, without importing from the specification, as any calculation involving camera calibration that includes calculating transformation matrices utilizing coordinate systems of two camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay to function as claimed, since a method of using at least two optical cameras was well known in the art, as taught by Tremblay and Navab, and determining a camera calibration that provides transformation matrices relating coordinate systems of two optical cameras was well known in the art, as taught by Navab. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “relative motion of the (imaging) apparatus between the off-line and on-line process is computed using the projection matrices characterizing the imaging geometry of the optical cameras,” as taught by Navab (Abstract). 
In related art of a method of determining a position and orientation of an object in a medical imaging device (at least [0007]), Yu further discloses:
solving image consistency conditions to determine transformation matrices M.k relating the coordinate systems MC.k of each marker k to the coordinate systems of the cameras, wherein k is an index integer for the one or more markers (Fig. 20C: List differences as a matrix of errors in guessed/calculated quantities relative to the measured quantities; [0036]).
	It is noted that the limitation “solving the image consistency conditions to determine transformation matrices M.k relating the coordinate systems MC.k of each marker k to the coordinate systems of the cameras, wherein k is an index integer for the one or more markers” has been given a broadest reasonable interpretation since the claim does not specify what is considered “image consistency conditions” (see above for broadest reasonable interpretation of “image consistency conditions”). Yu at least discloses solving image consistency conditions by locating position of three target centroids on each of two cameras to determine transformation matrices relating the marker coordinate systems and camera coordinate systems by calculating a matrix of errors in guessed/calculated v. measured quantities repeatedly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab to function as claimed, since a method of determining a position and orientation of an object in a medical imaging device was well known in the art, as taught by Tremblay and Yu, and solving image consistency conditions to determine transformation matrices relating marker coordinate systems and camera coordinate systems was well known in the art, as taught by Yu. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an accurate and reliable method of determining the dynamic position and orientation of a patient's head or other body portion during MRI scanning or therapeutic procedures is a requirement in any attempt to compensate for subject motion during such procedures,” as taught by Yu ([0007]). 
Regarding claim 2, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay further discloses:
the cameras are compatible with magnetic fields of a magnetic resonance imaging system ([0035]: a plurality of precisely separated cameras, which are MRI-compatible with respect to ferromagnetic properties and electromagnetic interference at the Larmor frequency of the MRI system; [0078]: MR-compatible cameras 11).
Regarding claim 4, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay further discloses:
the object is a head of a human subject ([0080]: mount 20 is mounted on subject's head).
Regarding claim 6,  Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay does not disclose:
the camera calibration includes referencing each camera to system coordinates of the medical imaging device and enforcing consistency conditions for the camera calibration.
	In the related art of using optical cameras, Navab, however, discloses:
a camera calibration including referencing each camera to system coordinates of the medical imaging device and enforcing consistency conditions for the camera calibration (Fig. 11: P^n.sc, P^n.dc -> R^n.sc, T^n.sc, R^n.dc, T^n.dc; Col 5, line 64 - Col 9, line 32: camera attached by X-ray source designated by “sc” (source camera) and parameters relating to camera attached by the detector plane are designated “dc” (detector camera) … projection matrices P are converted into motion matrices R and T).
	It is noted that the limitation “enforcing consistency conditions for the camera calibration” has been given a broadest reasonable interpretation since the claim does not define what are considered consistency conditions. Navab at least discloses enforcing consistency conditions by having each optical camera fixed at X-ray source and detector, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of using at least two optical cameras was well known in the art, as taught by Tremblay and Navab, and a camera calibration including referencing each camera to system coordinates of the medical imaging device and enforcing consistency conditions for the camera calibration was well known in the art, as taught by Navab. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “relative motion of the (imaging) apparatus between the off-line and on-line process is computed using the projection matrices characterizing the imaging geometry of the optical cameras,” as taught by Navab (Abstract). 
Regarding claim 10, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay further discloses:
the cameras are arranged to increase a marker tracking range in a head-feet direction of a patient being imaged (Fig. 3: tracking system 25; [0088]: tracking system housing two CCD cameras; Fig. 5 and [0114]: a view from the perspective of the tracking system shown in Fig. 5).
Claims 3, 7-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Navab and Yu, as applied to claim 1 above, and further in view of Bammer et al. (US Patent Pub No. 2012/0121124) - hereinafter referred to as Bammer.
Regarding claim 3, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay discloses:
the one or more markers (Fig. 2 and [0080]: reflective markers 15a-15n).
In related art of tracking an object in a medical imaging device (Abstract), Bammer, however, discloses:
one or more markers include a position self-encoded marker (Fig. 1-2 and [0027]: pattern of position self-encoded markers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of tracking an object in a medical imaging device using one or more markers was well known in the art, as taught by Tremblay and Bammer, and one or more markers including a position self-encoded marker was well known in the art, as taught by Bammer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to since “The self-encoded marker can be easily adapted for individual pose tracking needs and to improve tracking robustness and reliability also for these disciplines,” as taught by Bammer ([0007]). 
Regarding claim 7, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay discloses:
the one or more markers (Fig. 2 and [0080]: reflective markers 15a-15n).
	Tremblay does not disclose:
all visible feature points of the markers in the images are used in the solving of the image consistency conditions.
In related art of tracking an object in a medical imaging device (Abstract), Bammer, however, discloses:
all visible feature points of markers in images are used in solving of image consistency conditions ([0030]: we compare the recognized code of each quad and its neighboring quads with a map containing all positions of the codes on the marker).
It is noted that the limitation “solving image consistency conditions” has been given a broadest reasonable interpretation, and Bammer discloses solving of image consistency conditions by determining marker pose using defined positions and camera parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of tracking an object in a medical imaging device using one or more markers was well known in the art, as taught by Tremblay and Bammer, and using fewer than all visible feature points of markers in the images in solving of image consistency conditions was well known in the art, as taught by Bammer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “That way, every bit of the embedded code can be used for the encoding, which leads to a more robust detection of the marker in the in-bore camera image,” as taught by Bammer ([0030]).
Regarding claim 8, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay discloses:
the one or more markers (Fig. 2 and [0080]: reflective markers 15a-15n).
	Tremblay does not disclose:
fewer than all visible feature points of the markers in the images are used in the solving of the image consistency conditions.
In related art of tracking an object in a medical imaging device (Abstract), Bammer, however, discloses:
fewer than all visible feature points of markers in the images are used in solving of image consistency conditions ([0030]: Even if only parts of the self-encoded marker are visible to the camera, its pose can still be determined).
	It is noted that the limitation “solving image consistency conditions” has been given a broadest reasonable interpretation, and Bammer discloses solving of image consistency conditions by determining marker pose using defined positions and camera parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of tracking an object in a medical imaging device using one or more markers was well known in the art, as taught by Tremblay and Bammer, and using fewer than all visible feature points of markers in the images in solving of image consistency conditions was well known in the art, as taught by Bammer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “Even if only parts of the self-encoded marker are visible to the camera, its (marker’s) pose can still be determined,” as taught by Bammer ([0030]). 
Regarding claim 11, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay does not disclose:
the position and orientation of the object is used to apply motion correction to medical imaging data.
In related art of tracking an object in a medical imaging device (Abstract), Bammer, however, discloses:
position and orientation of an object is used to apply motion correction to medical imaging data ([0033]: static phantom was manually rotated in evaluating optical motion correction system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of tracking an object in a medical imaging device using one or more markers was well known in the art, as taught by Tremblay and Bammer, and position and orientation of an object is used to apply motion correction to medical imaging data was well known in the art, as taught by Bammer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “accuracy of the optical motion correction system,” as taught by Bammer ([0033]). 
Regarding claim 12, Tremblay in view of Navab, Yu, and Bammer discloses all limitations of claim 11, as discussed above, and Tremblay does not disclose:
the motion correction is applied adaptively.
In related art of tracking an object in a medical imaging device (Abstract), Bammer, however, discloses:
a motion correction is applied adaptively ([0050]: adaptive motion-correction added).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab, Yu, and Bammer to function as claimed, since a method of tracking an object in a medical imaging device using one or more markers was well known in the art, as taught by Tremblay and Bammer, and applying a motion correction adaptively was well known in the art, as taught by Bammer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “optical pose information is provided to the MR system in real time such that MR slice orientation and placement can be updated in real time during a magnetic resonance scan,” as taught by Bammer ([0047]). 
Regarding claim 13, Tremblay in view of Navab, Yu, and Bammer discloses all limitations of claim 12, as discussed above, and Tremblay further discloses:
two or more of the markers are attached to the object (Fig. 2 and [0080]: mount 20 with reflective markers 15a-15n), and
further comprising performing analysis of a relative position of the two or more markers as a marker consistency check (Fig. 4; [0053] and [0089]: calibration procedure performed and Fig. 4A and 4B combined provides 3D positions of centers of markers).
Regarding claim 14, Tremblay in view of Navab, Yu, and Bammer discloses all limitations of claim 13, as discussed above, and Tremblay does not disclose:
disabling the motion correction if the marker consistency check fails.
In related art of tracking an object in a medical imaging device (Abstract), Bammer, however, discloses:
disabling motion correction if the marker consistency check fails (Fig. 12b and [0051]: results of no motion correction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab, Yu, and Bammer to function as claimed, since a method of tracking an object in a medical imaging device using one or more markers was well known in the art, as taught by Tremblay and Bammer, and disabling the motion correction if the marker consistency check fails was well known in the art, as taught by Bammer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “evaluate(d) accuracy of the optical motion correction system,” as taught by Bammer ([0033]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Navab and Yu, as applied to claim 1 above, and further in view of Wantanabe et al. (US Patent Pub No. 2014/0176599) - hereinafter referred to as Wantanabe.
Regarding claim 9, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay does not disclose:
the camera calibration is performed prior to installing the cameras in the medical imaging device.
	In related art of using optical cameras, Wantanabe, however, discloses:
a camera calibration is performed prior to installing cameras in a setting([0059]: a camera 1 may also be calibrated in order to estimate device-specific characteristics prior to being installed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of using at least two optical cameras was well known in the art, as taught by Tremblay and Wantanabe, and a camera calibration is performed prior to installing the cameras in the medical imaging device was well known in the art, as taught by Wantanabe. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to check that the cameras are working properly prior to installation and avoid investing time to install then finding out that the cameras were poorly crafted at manufacture.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Navab and Yu, as applied to claim 1 above, and further in view of Yamane et al. (WIPO Pub No. 2005124687) - hereinafter referred to as Yamane.
Regarding claim 9, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Tremblay does not disclose:
a frame capture timing of the two or more cameras is offset, whereby an effective rate of tracking can be increased.
	It is noted that the limitation “whereby an effective rate of tracking can be increased” is being given a limited patentable weight since the limitation recites intended result. See MPEP §2111.04.
	In related art of tracking an object in a medical imaging device (Abstract), Yamane, however, discloses:
a frame capture timing of the two or more cameras is offset ([0018]: A high-precision camera with a low frame rate camera, a high-speed camera with a low resolution 'high frame rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of tracking an object in a medical imaging device using one or more markers was well known in the art, as taught by Tremblay and Yamane, and having a frame capture timing of the two or more cameras is offset was well known in the art, as taught by Yamane. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow use of “a high-precision camera and a high-speed camera … (since) a higher resolution than the other at a low frame rate and the other has a higher frame rate than the other, a high resolution,” as taught by Yamane ([0018]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Navab and Yu, as applied to claim 1 above, and further in view of Michael et al. (US Patent No. 5768443) - hereinafter referred to as Michael.
Regarding claim 15, Tremblay in view of Navab and Yu discloses all limitations of claim 1, as discussed above, and Trembly does not disclose:
the solving the image consistency conditions is performed with a least squares solution to an overdetermined system of linear equations.
	In related art of using optical cameras (Fig 1), Michael, however, discloses:
solving image consistency conditions with a least squares solution to an overdetermined system of linear equations (Col 7, line 40 - Col 8, line 31: to estimate an image correction calibration map for a particular camera, a least-squares fit of two corresponding sets of points is performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Tremblay in view of Navab and Yu to function as claimed, since a method of using optical cameras was well known in the art, as taught by Tremblay and Michael, and solving image consistency conditions with a least squares solution to an overdetermined system of linear equations was well known in the art, as taught by Yamane. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been “to estimate an image correction calibration map for a particular camera,” as taught by Michael (Col 7, lines 40-43). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793